department of the treasury internal_revenue_service washington d c jan tep rat uniform issue list number sec_72 through hra rkrkkrkrrkrikkrk kr kk ik kerr ek kr rrr kr kr kk rk kr rk krkkekhkrkekrkrke keke rrr kr kk rr rr rr re attn rik kk kr kr kr iki err kkk keke ker kk kk kee legend plan state hk kkk kr ker kek kkk kk ee kkk kr kkk kek kr rk kr rk rrr erk rk ker kr rr rk rk keke ee krraekkkke keke re keke keke kr rr kk kr rrr rrr kr rr rk frkkeke ladies and gentlemen this is in response to your letter dated date as supplemented by correspondence dated october and date in which you requested a ruling on behalf participants in the above- named plan under sec_72 and sec_402 of the internal_revenue_code and under certain provisions of the technical_and_miscellaneous_revenue_act_of_1988 tamra publaw_100_647 1988_3_cb_1 in furtherance of your ruling_request you have provided in writing the following statements and representations the plan is a defined benefit pension_plan and trust created pursuant to provisions in the state’s constitution to provide retirement benefits to employees of state agencies maintained by the state and does not cover employees of the state's political subdivisions you represent that the plan isa the plan is governmental_plan under the rules governing sec_414 of the code you further represent that on eeekhke ere the plan received a favorable determination_letter from the service as to its qualified status under sec_401 of the code as applicable to governmental pension plans plan benefits are financed through a_trust fund to which both employees and the state currently contribute percent of the employee’s compensation the trust fund is invested and the proceeds of such investments become a part of the fund the trust fund exists for the exclusive benefit of members and their beneficiaries and may not be diverted to any other purpose the trust fund is administered by a six-member board_of trustees the employee contribution goes into an employee account that is periodically credited with a stated_interest rate which is fixed by state law and currently is percent relationship to the investment earnings_of the trust ekeakkaee eh employee contributions were treated as after-tax contributions to a private_letter_ruling issued by the service on kkeee e you state that after date employee contributions have been picked up under sec_414 h of the code and are treated as pre-tax contributions however many employees who currently are retiring from state employment have after- tax employee contributions made before eker rrerehere the interest rate bears no prior to pursuant a participant’s retirement annuity is based upon his or her average compensation and credited years_of_service contributions do not impact the calculation of the retirement annuity the employee's historically the plan has offered participants a standard annuity for life and several joint_and_survivor_annuity options upon retirement or separation_from_service the employee also is offered the option of requesting a withdrawal of his employee contributions with accumulated interest at the stated_interest rate provided by law employee contributions was available on may participants upon separation_from_service an employee’s ability to withdraw his or her to all during a session the state legislature amended the plan to include a partial lump sum distribution plsd the statute now provides that a member of the plan who is eligible to retire and receive an unreduced service retirement annuity may elect an optional retirement annuity together with a plsd the amount of the plsd may not exceed months of a standard service retirement annuity computed without regard to this option the service retirement annuity is o2 d reduced actuarially to reflect the plsd after kee may elect the plsd at the same time as the plan's first annuity_payment retirement is always effective at the end of the first annuity_payment is made to the retiree at the end of the first full calendar month after the effective date of retirement example the first annuity_payment for a november retirement would be december individuals who retire on or the plsd is paid to a retiree a calendar month an employee's for based on the statements and representations given above you request the following rulings a participant who elects to receive a plsd from the plan in exchange for a reduced retirement annuity and who receives the plsd before or with the first annuity_payment will be taxed on the plsd only to the extent such distribution exceeds the investment_in_the_contract as sec_72 d act of and code sec_72 e a as modified by section h in accordance with code of the tax reform of date to the extent the plsd exceeds the investment_in_the_contract as of december the plan on a pro-rata basis pursuant to sec_72 a e b such excess is taxable to the annuitant in of the code and sec_402 of the code generally provides that an amount actually distributed from an employee’s trust described in code sec_401 which is exempt from tax under sec_501 shall be taxable to the distributee in the year of distribution under annuities relating to sec_72 of the code provides that gross_income includes any amount_received_as_an_annuity whether for a period certain or during one or more lives under an annuity endowment or life_insurance_contract code sec_72 provides that gross_income under sec_72 include that part of any payment received as an annuity which bears the same ratio to such amount as the investment_in_the_contract as of the annuity_starting_date bears to the expected_return under the contract as of such date code sec_72 provides that amounts excluded from income under sec_72 shall not exceed the total unrecovered investment_in_the_contract as calculated immediately before the annuity_starting_date does not code sec_72 of the code generally applies to any amount received under an annuity endowment or life_insurance_contract that al is not received as an annuity if no provision of this subtitle other than this subsection applies with respect to such amount code sec_72 a provides that any amount received on or after the annuity_starting_date shall be included in gross_income code sec_72 provides that with regard to any amount received before the annuity_starting_date such amounts will be included in gross_income to the extent allocable to income_on_the_contract and shall not be included in income to the extent allocable to the employee’s investment_in_the_contract code sec_72 defines annuity_starting_date in the case of any contract as the first day of the first period for which an amount is received as an annuity under the contract code sec_72 e d i provides that except as provided in paragraph below the above provisions apply to any amounts received as a distribution from a plan qualified under sec_401 code sec_72 a provides that notwithstanding any other provision of this subsection in the case of any amount received before the annuity_starting_date from a_trust or contract described in paragraph d paragraph b shall apply to such amounts code sec_72 d provides that in the case of a plan which on permitted the withdrawal of any employee contributions may before separation_from_service extent that amounts received before the annuity_starting_date when increased by amounts previously received under the contract after date exceed the investment_in_the_contract as of december e a shall apply only to the sec_1011a b of tamra retroactively amended the tax_reform_act_of_1986 by adding h section h created the following special rule for retirement plans maintained by a state government in the case of may employee contributions other than as an annuity section a plan maintained by a state which on of code withdrawal permitted shall be applied- employee e the by a the phrase from service' in paragraph d and without regard to ‘before separation b by treating any amount received other than as an annuity before or with the annuity_payment as having been received before the annuity_starting_date tamra sec_1o1ia b expanded the class of participants in state government retirement plans who are eligible for the special relief afforded under code sec_72 d tax relief available under the code was limited to participants who opted for in-service distributions from the plan the tamra provision the class of state employees eligible for the special tax treatment expanded to include those who received a lump sum or partial lump sum distribution after separation_from_service and on or before the former employee’s annuity_starting_date prior to the tamra amendment the after enactment of in this case the plan as of date permitted a retiring employee to withdraw his or her employee contributions other than as an annuity after separation_from_service received before or with the first annuity_payment under the plan and is therefore deemed to have been received on or before an employee's annuity_starting_date under the plan because the plan provided a withdrawal_option on the appropriate date and because the psld is received within the window of eligibility specified in tamra sec_1o1l1a b payment it meets the criteria for the special tax treatment accorded to individuals participating in a plan maintained by a state government ie before or with a participant's first annuity the plsd is an amount accordingly it is ruled that i a participant who elects to receive a plsd from the plan in ex change for a reduced retirement annuity and who receives the plsd before or with the first annuity_payment will be taxed on the plsd only to the extent such distribution exceeds the investment_in_the_contract as of december e d of and code sec_72 a as modified by section h of the tax reform act in accordance with code to the extent the plsd exceeds the investment_in_the_contract as of date such excess is taxable to the annuitant in the plan on a pro-rata basis as provided under sec_72 a and e b of the code this ruling is directed only to the taxpayer or organization sec_6110 of the code provides that it may requesting it not be used or cited by others as precedent questions regarding the scope or substance of the ruling letter please contact kkekkkeree of my staff at fe i rio ir rr tor ir tor tr iir ar io should you have any e ek ka kkh ree h rto or rk oll this letter expresses no opinion as to whether the plan satisfies the requirements for qualification under code sec_40l a determination as to whether a plan is qualified under sec_401 is within the jurisdiction of the manager employee_plans determinations programs cincinnati ohio and the appropriate area office of the employee_plans examination_division the sincerely john swieca manager employee_plans technical group tax_exempt_and_government_entities_division enclosures deleted copy of ruling letter notice notice of intent to disclose
